Title: [1780. January 15. Saturday.]
From: Adams, John
To: 


      1780. January 15. Saturday. We followed the Road, by the Side of the River between two Rows of Mountains, untill We opened upon Bilbao. We saw the Sugar Loaf sometime before, i.e. a Mountain in the Shape of a Piramid which they call a Sugar Loaf.
      The Town of Bilbao, which they call The Republick of Bilbao, is surrounded with Mountains. The Tavern at which We allighted was tolerable, for Spain, situated between a Church and Monastry. We were entertained with the Musick of the Convent from our first Arrival.
      Soon after our Arrival Captain Babson and Captain Lovat made Us a Visit. Lovat was bound for America, by the first Wind, and Babson was soon to follow him; both in Letters of Mark. These opportunities to write to America were not to be neglected.
      We took a walk down the River which We found pleasant enough; and while We were absent on our Walk, Mr. Gardoqui and Son came to visit me.
     